Case 18-71767-pmb   Doc 34   Filed 03/26/19 Entered 03/26/19 13:54:46   Desc Main
                             Document     Page 1 of 9
Case 18-71767-pmb   Doc 34   Filed 03/26/19 Entered 03/26/19 13:54:46   Desc Main
                             Document     Page 2 of 9




                    /s/ Bryce Noel                              3/26/2019
Case 18-71767-pmb   Doc 34   Filed 03/26/19 Entered 03/26/19 13:54:46   Desc Main
                             Document     Page 3 of 9
Case 18-71767-pmb   Doc 34   Filed 03/26/19 Entered 03/26/19 13:54:46   Desc Main
                             Document     Page 4 of 9
Case 18-71767-pmb   Doc 34   Filed 03/26/19 Entered 03/26/19 13:54:46   Desc Main
                             Document     Page 5 of 9
Case 18-71767-pmb   Doc 34   Filed 03/26/19 Entered 03/26/19 13:54:46   Desc Main
                             Document     Page 6 of 9
Case 18-71767-pmb   Doc 34   Filed 03/26/19 Entered 03/26/19 13:54:46   Desc Main
                             Document     Page 7 of 9
Case 18-71767-pmb   Doc 34   Filed 03/26/19 Entered 03/26/19 13:54:46   Desc Main
                             Document     Page 8 of 9
Case 18-71767-pmb   Doc 34   Filed 03/26/19 Entered 03/26/19 13:54:46   Desc Main
                             Document     Page 9 of 9
